PER CURIAM.
We have for review a decision on the following question certified to be of great public importance:
DO THE PRINCIPLES ANNOUNCED BY THE UNITED STATES SUPREME COURT IN DAVIS [v. UNITED STATES, 512 U.S. 452, 114 S.Ct. 2350, 129 L.Ed.2d 362 (1994)], APPLY TO THE ADMISSIBILITY OF CONFESSIONS IN FLORIDA, IN LIGHT OF TRAYLOR [v. STATE, 596 So.2d 957 (Fla.1992)]?
Skyles v. State, 670 So.2d 1084, 1086 (Fla. DCA 1996). We have jurisdiction. Art. § 3(b)(4), Fla. Const.
4th V,
In State v. Owen, 696 So.2d 715 (Fla.1997), we answered the identical question in the affirmative. Accordingly, we do so here and quash the decision below.
It is so ordered.
OVERTON, SHAW, GRIMES, HARDING and WELLS, JJ., concur.
*817KOGAN, C.J., dissents.
ANSTEAD, J., recused.